Appeal by an employer and its insurance carrier from an award of compensation made by the Workmen’s Compensation Board in favor of the claimant for total disability covering periods from September 21, 1953 to September 28, 1953 and from October 18, 1953 to June 1, 1954. No issue is raised as to disability between the first dates mentioned, but appellant disputes the award insofar as it relates to total disability for the latter period, i.e., between October 18, 1953 and June 1, 1954. Claimant was employed in a jewelry and clothing store as a salesman. On August 14, 1953, when he was dressing a window in the store he suffered a bilateral inguinal hernia and strain, of the right thigh muscles and ligaments, with pain and aches in the right thigh and crotch. After the first award of compensation was made for disability to October 18, 1953, and the ease was closed on the ground that any -further disability was not causally related to the accident, the claimant made an application for a review of the decision of the referee closing the ease. The board reversed the referee on that point and held that claimant had causally related disability up to June 1, 1954. Apparently claimant went back to work in May, 1954 but testified he was unable to continue because of pain so severe that he could not stand on his feet. The medical testimony is conflicting but there is substantial evidence to sustain a finding that this condition was related to the accident. The only issue involved is one of fact and we can find no adequate reason for disturbing the award as a matter of law. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ.